In this proceeding Mary Mitchell and Lena Mitchell filed in this court March 15, 1924, a petition for writ of habeas corpus to obtain their discharge from the county jail of Choctaw county, on the ground that they are illegally and without authority of law restrained of their liberty by E.C. McClanahan, sheriff; that petitioners were arrested from some information from the state of Arkansas, and said sheriff holds them without any warrant or authority of law. On the same day a rule to show cause was entered, returnable March 19, 1924. Respondent made return that he arrested said petitioners on request of officers of Howard county, Ark., on complaint made and filed, charging said Mary Mitchell and Lena Mitchell with the larceny of $1,200, the property of the First National Bank of Mineral Springs, Ark., and now holds them in custody on a warrant issued on complaint filed March 12, 1924, before R.L. Oaks, a justice of the peace of Choctaw county, and approved by the county attorney of Choctaw county, charging them with being fugitives from justice, and proceedings are pending for the extradition of said petitioners. No further appearance was made in this court on behalf of petitioners, and said cause was accordingly dismissed. *Page 351